Case 5:19-cr-00023-RWS-CMC Document 271 Filed 02/26/21 Page 1 of 2 PageID #: 1114



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION

  UNITED STATES OF AMERICA                              §
                                                        §
  v.                                                    §                             5:19-CR-23
                                                        §
  DALIA JANET CAMPOS ROSALES (6)                        §


                                     ORDER ADOPTING
                             THE REPORT AND RECOMMENDATION
                          OF THE UNITED STATES MAGISTRATE JUDGE

          The above-styled matter was referred to the Honorable Caroline Craven, United States

  Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

  Procedure. Judge Craven conducted a hearing on February 24, 2021, in the form and manner

  prescribed by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation

  (document #268).        Judge Craven recommended that the Court accept Defendant’s guilty plea and

  conditionally approve the plea agreement.        She further recommended that the Court finally

  adjudge Defendant as guilty of Count 1 of the Information, which charges a violation of 18 U.S.C.

  § 4, misprision of felony. The Court is of the opinion that the Report and Recommendation should

  be accepted. It is accordingly ORDERED that the Report and Recommendation of the United

  States Magistrate Judge (document #268) is ADOPTED. It is further

          ORDERED that the Defendant’s guilty plea is accepted and approved by the Court.

  Further, the plea agreement is approved by the Court, conditioned upon a review of the presentence

  report. It is finally

          ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the

  Defendant GUILTY of Count 1 of the Information in the above-numbered cause and enters a



                                                    1
Case 5:19-cr-00023-RWS-CMC Document 271 Filed 02/26/21 Page 2 of 2 PageID #: 1115




  JUDGMENT OF GUILTY against the Defendant as to Count 1 of the Information.

       SIGNED this 26th day of February, 2021.



                                                  ____________________________________
                                                  ROBERT W. SCHROEDER III
                                                  UNITED STATES DISTRICT JUDGE




                                            2
